SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB (Mark One) [] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [Fee Required] For the Fiscal Year Ended [ X ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [No Fee Required] For the transition period from December 31, 2006 to November 30, 2007 Commission File No. 33-55254-40 LATIN AMERICAN TELECOMMUNICATIONS VENTURE COMPANY - LATVCO [Missing Graphic Reference] (Formerly Compu-Graphics Ltd.) (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0485311 (I.R.S. Employer Identification Number) 1981 Marcus Avenue, #C129, Lake Success, NY 11042 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Include Area Code: (516) 775-7775 Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class None Name of Each Exchange on Which Registered None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve (12) months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past ninety (90) days.Yes xNo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosures will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X The issuer's revenues for its most recent fiscal year were $173,922. As of March 10, 2008, 22,262,500 shares of Common Stock of the Registrant were outstanding.There was no market for the stock and accordingly there is no aggregate market value. DOCUMENTS INCORPORATED BY REFERENCE No annual reports to security holders, proxy or information statements, or prospectuses filed pursuant to Rule 424(b) or (c) have been incorporated by reference in this report. TABLE OF CONTENTS PART I Page ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 6 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 PART II ITEM 5. MARKET FOR COMMON EQUITY RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 6 ITEM 7. FINANCIAL STATEMENTS 7 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 8A. CONTROLS AND PROCEDURES 9 ITEM 8B. OTHER INFORMATION 9 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS AND CORPORATE GOVERANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 9 ITEM 10. EXECUTIVE COMPENSATION 10 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 11 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONSAND DIRECTOR INDEPENDENCE 12 ITEM 13. EXHIBITS 12 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 13 SIGNATURES 13 FINANCIAL STATEMENTS 14-31 CERTIFICATIONS 32-35 PART I ITEM 1. DESCRIPTION OF BUSINESS DESCRIPTION OF BUSINESS Except as otherwise indicated by the context, references in this Report to “we,” “us,” “our,” the “Company” or “Avallon” are to the business of Avallon. General Our primary business is the marketing and sale of health and beauty care products to consumers, both branded and private label. The market for health and beauty care products offers opportunities for new and unique products, with their efficacy backed by scientific clinical and before-and-after testimonials. We are positioning our business to fill the need for these types of product by using an integrated direct response and retail marketing model. History and Organizational Structure Our parent company Latin American Telecommunications Venture Company – LATVCO (“LATVCO” or the “Company”)was incorporated on July 26, 1990 and functioned as a blank check company. Effective as of April 13, 2007, a change in control transaction occurred. This change in control is the result of LATVCO’s acquisition of all of the issued and outstanding shares of Avallon in exchange for shares of common stock LATVCO pursuant to the Exchange Agreement. In accordance with the Exchange Agreement, (i) Avallon exchanged all of its issued and outstanding shares of common stock for shares of common stock of LATVCO as set forth below and (ii) Avallon is a wholly owned subsidiary of LATVCO (the “Transaction”). The Transaction closed as of April 13, 2007. Prior to the Transaction, Avallon was a privately-held company. Avallon markets products in the health and beauty care industry. As a part of the Transaction, LATVCO will change its name to Beauty America, Inc. Avallon was incorporated on August 8, 2006 in the state of Nevada. Avallon is located at 1981 Marcus Avenue, Suite C129, Lake Success, New York 11042. Products On August 17, 2006, the Company entered into an exclusive agreement to distribute Avallon 8 hair care products throughout the world except for certain European, Latin American and Central American countries, China, India, Japan and the African continent. The agreement is terminated and the Company is selling its remaining inventory of Avallon 8 products. On December 4, 2006, the Company entered into a forty-two monthexclusive product distribution agreement to distribute Inversion ® products. The license gave the Company exclusive marketing rights for North America and Mexico and intellectual property use rights, including access to clinical research that supports the products efficacy and sale in European markets. The agreement is terminated and the Company is selling its remaining inventory of Inversion
